      Case 19-04171-jw    Doc 79    Filed 02/11/20 Entered 02/11/20 14:20:31     Desc Main
                                    Document      Page 1 of 2
                                 U.S. BANKRUPTCY COURT
                                  District of South Carolina

Case Number: 19-04171-jw



               ORDER SETTING HEARING ON DISCLOSURE STATEMENT



The relief set forth on the following pages, for a total of 2 pages including this page, is
hereby ORDERED.




       FILED BY THE COURT
           02/11/2020




                                                   US Bankruptcy Judge
                                                   District of South Carolina



        Entered: 02/11/2020
       Case 19-04171-jw     Doc 79 Filed 02/11/20 Entered 02/11/20 14:20:31           Desc Main
                                    Document     Page 2 of 2
                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

 IN RE:                                             CHAPTER 11

 Marc K. Knapp                                      CASE NO: 19-04171-JW

                                   Debtor(s).       ORDER AND NOTICE FOR HEARING ON
                                                    DISCLOSURE STATEMENT


       To: Marc K. Knapp, creditors, and other parties in interest:

      A Disclosure Statement and a Plan under chapter 11 of the Bankruptcy Code having been filed
by Marc K. Knapp on February 6, 2020,

      IT IS ORDERED and notice is hereby given, that:

     1.     The hearing to consider the approval of the Disclosure Statement shall be held at the King
& Queen Building, 145 King Street, Room 225, Charleston, South Carolina on March 18, 2020, at 11:30
AM.

      2.     March 10, 2020 is fixed as the last day for filing and serving in accordance with Fed. R.
Bankr. P. 3017(a) written objections to the Disclosure Statement.

       3.     Within five (5) days after the entry of this Order, the Disclosure Statement and Plan shall
be distributed in accordance with Fed. R. Bankr. P. 3017(a).

       4.    Requests for copies of the Disclosure Statement and Plan shall be made to the debtor
in possession at the following mailing address:

       Frederick M. Adler, Adler Law Firm, LLC, PO Box 4743, Pawleys Island, SC 29585.

     5.   The hearing on the Disclosure Statement may be adjourned from time to time by an
announcement made in open court at the hearing without further notice.

       AND IT IS SO ORDERED.
